Case: 14-1071      Document: 25      Page: 1     Filed: 03/21/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                 IMPLANT DIRECT INT'L,
                       Appellant,

                                v.

           CLEAR CHOICE HOLDINGS LLC,
                      Appellee.
               ______________________

                          2014-1071
                    ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in No.
 91190485.
                  ______________________

                        ON MOTION
                    ______________________

                           ORDER
     Implant Direct Int’l moves to withdraw its appeal.
 Clear Choice Holdings, LLC moves for an extension of
 time to file its opening brief ten days after the court rules
 on the pending motion to withdraw the appeal.
     Upon consideration thereof,
     IT IS ORDERED THAT:
Case: 14-1071      Document: 25      Page: 2     Filed: 03/21/2014



 2          IMPLANT DIRECT INT'L   v. CLEAR CHOICE HOLDINGS LLC



    (1) The motion to withdraw this appeal is granted.
 The appeal is dismissed.
       (2) Each side shall bear its own costs.
       (3) All other pending motions are denied as moot.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s21


 ISSUED AS A MANDATE: March 21, 2014